Order filed March 6, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00009-CV
                                    ____________

                         CAROLYN J. PROMISEL, Appellant

                                             V.

   EQUITABLE ASCENT FINANCIAL F/K/A HILCO RECEIVABLES, L.L.C.,
                           Appellee


                   On Appeal from County Civil Court at Law No. 3
                                   Harris, Texas
                           Trial Court Cause No. 992125


                                        ORDER

       Appellants' brief was due February 13, 2012. No brief or motion for extension of
time has been filed.
       Unless appellants submits her brief, and a motion reasonably explaining why the
brief was late, to the Clerk of this Court within thirty (30) days of the date of this order,
the Court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM